DETAILED ACTION

	This Office action is in response to application papers filed on 06 December 2019, which includes a preliminary amendment that has been entered.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resin layer (claim 2), the metal layer formed on the magnetic layer (claim 4), the protective layer (claim 5), the adhesive layer (claim 6), and the encapsulation layer formed of two or more layers (claims 14, 19) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112


3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation "the density functional theory" in line 3.
There is insufficient antecedent basis for this limitation in claim 18.


Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-3, 5-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, respectively, of copending Application No. 16/620,419 (as currently amended on 06 December 2019).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘419 application includes all of the claim limitations as set forth in claim 1 of the claimed invention with the exception that the ‘419 application requires a metal layer formed on a magnetic layer, while the claimed invention requires a magnetic layer formed on a metal layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘419 application in order to form the magnetic layer on the metal layer, as required for claim 1 of the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)].
Claims 2-21 of the ‘419 application include the same further limitations to claim 1 of the ‘419 application as claims 2-3, 5-22, respectively, for further limiting claim 1 of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-3, 7-17, 21-22 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0040570 A1)
Referring to Figs. 1-2 and paragraphs [0008] to [0090], Kim et al. disclose an encapsulation film (10) for an organic electronic element (22) that includes an encapsulation layer (11) having a moisture adsorbent as indicated in paragraphs [0059] 
These are all of the limitations as set forth in claim 1 of the claimed invention.
Regarding claims 2-3, Kim et al. further disclose a resin layer (a second encapsulation layer as described in paragraphs [0023] and [0066]), wherein the resin layer is formed between the encapsulation layer (11) and the metal layer (12), and wherein the resin layer includes a moisture adsorbent as indicated in paragraph [0066].
Regarding claim 7, the metal layer (12) has a thickness in a range of 10 µm to 100 µm as indicated in paragraph [0013].
Regarding claim 8, the metal layer (12) can include any one of a metal, a metal oxide, a metal nitride, a metal carbide, a metal oxynitride, a metal oxyboride, or a combination thereof as indicated in paragraph [0014].
Regarding claim 9, the metal layer (12) can include any one of aluminum, copper, nickel, titanium oxide, indium oxide, tin oxide, indium tin oxide, tantalum oxide, zirconium oxide, niobium oxide, or a combination thereof as indicated in paragraph [0014].
Regarding claim 10, the magnetic layer (13) can include a binder resin as indicated in paragraph [0021].
Regarding claim 11, the binder resin is included in an amount of 5 parts by weight to 30 parts by weight relative to 100 parts by weight of the magnetic particles as indicated in paragraph [0021].

Regarding claim 13, the magnetic layer (13) has a thickness in a range of 80 µm to 280 µm as indicated in paragraph [0013].
Regarding claim 14, the encapsulation layer (11) can be formed of a single layer or two or more layers as indicated in paragraph [0023].
Regarding claim 15, the encapsulation layer (11) can include an encapsulation resin as indicated in paragraph [0024].
Regarding claim 16, the moisture adsorbent can be a chemically reactive adsorbent as indicated in paragraph [0059].
Regarding claim 17, the encapsulation layer (11) encapsulates the entire surface of an organic electronic element (22) formed on a substrate (21) as shown Fig. 2.
Regarding claim 21, Kim et al. disclose an organic electronic device that includes a substrate (21), an organic electronic element (22) formed on the substrate (21), and the encapsulation film (10) according to claim 1 for encapsulating the organic electronic element (22) as shown in Fig. 2.
Regarding claim 22, Kim et al. disclose a method for preparing an organic electronic device that includes applying the encapsulation film (10) according to claim 1 to a substrate (21) on which an organic electronic element (22) is formed so as to cover the organic electronic element (22) as shown in Fig. 2 and as described in paragraph [0088].


Allowable Subject Matter

9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of claim 1.

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach packaging structures that feature encapsulation films.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws